Citation Nr: 1423427	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy/radiculopathy of the left lower extremity as secondary to service-connected lumbosacral strain. 

2. Entitlement to service connection for peripheral neuropathy/radiculopathy of the left upper extremity as secondary to service-connected lumbosacral strain. 

3. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain.  

4. Entitlement to service connection for an acquired psychological disorder (other than posttraumatic stress disorder (PTSD)), as secondary to service-connected disabilities. 

5. Entitlement to an evaluation in excess of 10 percent for lumbosacral strain. 

6. Entitlement to a total rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION


The Veteran served on active duty from October 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision.  

In a December 2012 decision, the Board reopened and remanded the claim of entitlement to service connection for a cervical spine disability; remanded the issues pertaining to service connection for peripheral neuropathy of the left lower extremity, an increased rating for lumbosacral strain (rated as 10 percent disabling) and TDIU; granted service connection for PTSD; and denied claims of service connection for left upper extremity neuropathy and a nervous condition, both as secondary to service-connected lumbosacral strain. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the parties filed a Joint Motion for Partial Remand (JMR).  A June 2013 Order of the Court granted the Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied service connection for peripheral neuropathy of the left upper extremity and a nervous condition, both as secondary to service-connected lumbosacral strain.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 38 U.S.C.A. § 7252(a). 

As the Veteran has already been granted service connection for PTSD and as the record contains multiple psychiatric diagnoses, the Board has characterized the issue on appeal to reflect a broad definition of the claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected lumbosacral strain; entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain; entitlement to service connection for an acquired psychological disorder (other than PTSD), as secondary to service-connected disabilities; entitlement to an evaluation in excess of 10 percent for lumbosacral strain; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, left lower extremity radiculopathy is proximately due to, or caused by service-connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for service connection for left lower extremity radiculopathy (claimed as peripheral neuropathy) are met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Service Connection 

The Veteran seeks service connection for peripheral neuropathy/radiculopathy as secondary to his service-connected lumbosacral strain.   

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 


With respect to Wallin element (1), the Veteran has been diagnosed left lower extremity radiculopathy (affecting sciatic nerve) per VA examinations conducted in September 2007 and December 2012. 

With respect to Wallin element (2), service-connection is in effect (and has been in effect since 1971) for the Veteran's lumbosacral sprain. 

The question then becomes whether Wallin element (3), nexus or relationship, has been satisfied.  The evidence includes opinions regarding lower left extremity radiculopathy and its relationship to his service-connected lumbar spine disability.

In this regard, an October 2007 VA examiner opined that the lower extremity radiculopathy was less likely than not due to the service-connected lumbosacral strain.  The examiner reasoned, in part, that there was evidence showing that the Veteran had been involved in a motor vehicle accident, after service, which led to the development of lumbar pain and lumbar disc disease requiring a lumbar laminectomy.  Notably, in its December 2012 remand, the Board deemed the October 2007 examiner's inadequate and requested that a new opinion be obtained. 

A second opinion was obtained in December 2012, at which time the VA examiner opined that the Veteran's left leg complaints were less likely than not proximately due to, or the result of the service-connected lumbosacral strain disability.  The examiner reasoned that the Veteran's objective leg complaint "does not correlate anatomically with, and is inconsistent with a lumbar radiculopathy etiology."  He further stated that prior findings made in 1972 and 2007 were "irrelevant to me today making this decision as they do no refute my above statement."  The Board notes that it also finds this VA opinion to be inadequate as the rationale provided is unclear, unsupported, and fails to take into account the Veteran's statements and other pertinent medical evidence of record. 

Historically, a service treatment record dated in July 1970 shows that the Veteran reported lumbosacral pain for a period of two days following a "snapping" of back after diving off a swimming board.  Upon examination, the Veteran had severe muscle spasm, tenderness normal range of motion but with great difficulty.  Separation examination noted "back problem by history."  

Based on the above, in 1972, the RO granted service connection for lumbosacral strain, effective October 1971.  

Post-service VA treatment records dated in March 1972 reflect a 1 1/2 year history of low back ache, with severe muscle spasms.  The impression was low back strain.  Later that month, the Veteran was assessed for chronic low back pain with left sciatic radiation.  (Emphasis added).  Straight leg testing was positive on the left side; there was percussion pain over the left sacroiliac joint; and sensory deficits were noted on the lateral aspect of the left foot.  The diagnostic impression was lumbosacral strain with radiculopathy.  A contemporaneous x-ray of the lumbosacral spine was unremarkable. 

Approximately four years later, in 1976, the Veteran was involved in a motor vehicle at which time he reported injury to the neck and weakness/numbness in all extremities.  He underwent surgical treatment for a lumbar disk herniation in December 1977.  He continued to complain of left leg neurological symptoms.  

The Veteran submitted his claim for secondary service connection in June 2007.  At a February 2009 DRO hearing, the Veteran testified that his VA physicians told him that his left leg radiculopathy was due to his (service-connected) low back disability.  

Based on the evidence outlined above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for radiculopathy of the left lower extremity is warranted on a secondary basis.  That is, the Veteran's lower left extremity radiculopathy is proximately due to, or caused by the service-connected lumbar spine disability.  This conclusion is supported by the medical history outlined above, as well as the Veteran's competent lay statements and testimony concerning onset.  The Board finds particularly persuasive the fact that the Veteran was initially diagnosed with lumbosacral strain with left-sided (sciatic) radiculopathy in 1972 (i.e., the exact same diagnosis he carries today, according to the December 2012 VA examination); this diagnosis was established approximately 5 years before he was treated for disk herniation (apparently resulting from a 1976 MVA), and many, many years before he was diagnosed with degenerative arthritis of the lumbar spine.  It logically follows that, regardless of intercurrent events/diagnoses, the left-sided lower extremity radiculopathy diagnosed contemporaneously with his service-connected lumbosacral strain in 1972 has persisted to the present day.  It may very well be that the subsequent MVA with disk herniation and the later diagnosed arthritis of the lumbar spine aggravated the existing neurological problems, but the fact of the matter is that left-sided radiculopathy was present when lumbosacral strain was the only lumbar spine diagnosis of record. See also Mittleider v. West, 11 Vet. App. 181 (1998), (held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition).  Based on the above, the Board finds that Wallin element (3), that is, nexus, has been met in this case. 

In sum, the Veteran has a current diagnosis of left lower extremity radiculopathy (affecting the sciatic nerve); service connection is in effect for lumbosacral strain; a 1972 VA treatment record confirms sensory deficits of the lower left extremity, left sciatic radiation, positive straight leg testing (left side), and a diagnosis of lumbosacral strain with radiculopathy, while contemporaneous x-rays were negative for any other defects/disorders; and the Veteran has provided competent and credible statements concerning the onset of his neurological complaints. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There are no probative medical opinions of record which refute these findings, as the VA opinions of record have been deemed inadequate as discussed above.  In light of the foregoing, the Board finds that the Veteran's lower left radiculopathy is related to (i.e., proximately due to, or caused by) the service-connected lumbosacral strain disability, and service connection on a secondary basis is warranted. 



ORDER

Entitlement to service connection for left lower extremity radiculopathy as secondary to service-connected lumbosacral strain is granted. 


REMAND

1. Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

As noted, in December 2012 the Board denied the Veteran's claim for service connection for peripheral neuropathy of the left upper extremity on the basis that there was no current diagnosis.  A June 2013 JMR found that the Board had failed to provide an adequate statement of reasons and/or bases to support its findings in that regard.  Specifically, the parties agreed that the Board erred in not discussing medical findings of cervical pain, radiating pain in to the left upper extremity, and paresthesias/weakness in the left upper extremity (see June 2007 VA Physical Therapy Consult Note); a diagnosis of cervical radiculopathy (see December 2011 VA Treatment Note); and disc disease of C3-C4 and cervical osteoarthritis (see October 2007 VA Examination).  The parties further recognized that the Board contemporaneously remanded a claim for service connection for a cervical spine disability in order to obtain a VA examination/etiology opinion.  An opinion pertaining to the cervical spine was obtained in December 2012; however, for reasons discussed below, it is inadequate.  

As the medical record reflects diagnoses pertaining to radiculopathy of the upper left upper extremity and cervical spine degenerative disc disease (see December 2012 VA Examination), and as a claim for entitlement to service connection for a cervical spine disability is also currently before the Board, the Board finds the issues pertaining to the neck/cervical spine and peripheral neuropathy/radiculopathy of the left upper extremity are inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when a decision on one issue would have a " significant impact " on a Veteran's claim for the second issue).  To that end, upon remand, the Veteran should be provided a new VA medical examination to determine the nature and etiology of any current neurological disorder of the left upper extremity, to include whether such is caused/aggravated by service-connected lumbosacral strain, or is otherwise related to a cervical spine disability. 

2. Entitlement to service connection for an acquired psychological disorder (other than PTSD), as secondary to service-connected disabilities.

As noted, in December 2012 the Board denied the Veteran's claim for service connection for a "nervous condition" on the basis that there was no evidence of a nervous condition other than PTSD.  A June 2013 JMR found that the Board had failed to provide an adequate statement of reasons and/or bases to support its findings in that regard.  Specifically, the parties agreed that the Board erred in not discussing medical findings of dysthymia, alcohol dependence, major depression, depression NOS ("due to inability to work and socialize due to back pain"), and pain disorder (associated with both psychological factors and general medical condition). See VA Treatment Notes, April 2011, July 2010, May 2010, January 2010, July 2009, and April 2007). 

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current psychological disorders (other than PTSD), and specifically, whether such disorder(s) is/are caused or aggravated by service-connected disabilities.  In light of the findings outlined above, and in particular, the VA treatment records suggesting that a psychological disorder may be related to a back condition, the Board finds that the Veteran should be scheduled for such an examination upon remand. 

3. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain.  

The Veteran seeks service connection for a cervical spine disability on both direct and secondary bases. 

As noted in the Board's prior remand, service treatment records reflect that the Veteran complained of pain in the left side of his neck.  Physical examination revealed swelling and tenderness.  The assessment was muscle spasm.  

Following service, as reflected in a March 1972 VA treatment record, the Veteran reported a 2 1/2 year history of pain in the left side of the neck, beginning when his neck "snapped" while in physical training in the military.  Objectively, the neck was slightly asymmetrical, the left mastoid muscle was minimally larger than the right side, and there was no tenderness.  The impression was muscle strain, left side of neck. 

Post-service private treatment records also show that the Veteran was involved in a motor vehicle accident in October 1976, at which time he sustained a cervical sprain.  X-rays of the cervical spine were unremarkable. 

In March 1978, the Veteran submitted a statement indicating that he was hospitalized (in 1976) following an automobile accident "and suffered symptoms of the same disabilities I had during service, i.e., severe cervical sprain and back pain."

VA examinations conducted in September 2007 and December 2012 confirm current diagnoses of cervical osteoarthritis and cervical DDD, respectively.  At his February 2009 hearing (DRO), the Veteran testified that he had been told by his VA psychical therapist that his current cervical spine disability was related to service. 

In December 2012, the Board remanded the claim in order to provide the Veteran with a VA cervical spine examination/etiology opinion.  The Board directed the examiner to consider the March 1972 medical report; the service treatment records; and the September 2007 VA examination diagnosing cervical osteoarthritis.  The Board also directed the examiner to provide opinions regarding both direct and secondary service connection.  

In December 2012, the Veteran was afforded the requested VA examination; the VA examiner diagnosed cervical DDD and opined that the condition was less likely than not related to service.  He reasoned that the Veteran was treated in-service for neck spasm and that he "now has multi-level cervical DDD which is most likely age related."  In rendering this opinion, the examiner did not discuss the relevant post-service findings; he did not address the Veteran's lay contentions; and he did not provide an opinion as to secondary service connection.  For these reasons, the Board finds the December 2012 opinion to be inadequate. See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, an addendum opinion that addresses the deficiencies outlined above must be obtained upon remand. 

4. Entitlement to an evaluation in excess of 10 percent for lumbosacral strain. 

Pursuant to the Board's December 2012 remand, the Veteran was provided a VA examination to determine the severity of service-connected lumbosacral spine disability.  The requested examination took place in December 2012 and it is adequate for rating purposes.  However, in March 2014, the Veteran's representative submitted a post-remand brief, arguing that both the Board and the Veteran were generally disadvantaged at to all claims on appeal by the absence of certain VA treatment records.  Specifically, the representative noted that VA treatment records, dated from August 2008 to June 2013, were referenced as being electronically reviewed by the RO in the July 2013 SSOC, but were unavailable for review by the Board/representative in either Virtual VA (VVA) or VBMS.  The Board has confirmed that the available VA treatment records contained in VVA are only current through December 2012.  It is unknown whether the absent VA treatment records, dated from December 2012 to June 2013, are relevant to this matter in that they concern the low back.  However, the possibility that they are relevant cannot be excluded.  

It accordingly is inferred that there may be outstanding pertinent VA treatment records dated from December 2012 to present.  There is no indication that VA treatment records dated from December 2012 to present have been associated with the Veteran's virtual claims.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record. Bell v. Derwinski, 2 Vet. App. 611 (1992).  Indeed, such documents are constructively part of the record before the Board even where they are not actually before the adjudicating body. Id.  The aforementioned request accordingly must be made upon remand. 

5. Entitlement to a total rating based on individual unemployability (TDIU).

Since the Veteran's TDIU claim is partially dependent on the assigned combined evaluation, it is inextricably intertwined with the issues granted and remanded by the Board herein.  Accordingly, adjudication of this issue must be deferred at this time.  The Board notes that the Veteran does not currently meet the schedular criteria of 38 C.F.R. § 4.16(a).  However, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 4.16(b).  

Because the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable, such an opinion must be obtained on remand.  


Accordingly, the case is REMANDED for the following action:

1. Review the Veteran's claims file and undertake any additional records development indicated.  This shall include, at a minimum, requesting updated VA treatment records (December 2012 to the present).  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2. Thereafter, afford the Veteran a VA examination to determine the current nature and etiology of any currently diagnosed neurological disorder of the left upper extremity (claimed as peripheral neuropathy of the left upper extremity).  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

The examiner is requested to opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neurological disorder of the left upper extremity, to include radiculopathy and neuropathy, is: (i) a manifestation of the Veteran's cervical spine disability; (ii) otherwise caused or aggravated (permanently worsen) by his cervical spine disability; or (iii) is caused or aggravated (permanently worsen) by any service-connected disability, to specifically include lumbosacral strain. 

The examiner should provide a complete rationale for any opinion provided.

3. Refer the case to a different VA examiner (other than the one who conducted the December 2012 VA cervical spine examination and May 2013 addendum) for a VA opinion regarding service connection for a cervical spine disability, to include osteoarthritis and degenerative disc disease.  Another examination is not required; however, if the reviewing VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, an examination should be conducted.  The relevant documents in the claims folder should be made available for review in connection with this request.

(a) After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed cervical spine disability, to include osteoarthritis and DDD, was caused or aggravated by his military service. *

(b) In addition, the examiner is requested to opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed cervical spine disability, to include osteoarthritis and/or DDD, was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities, to specifically include his lumbosacral strain. 

* In answering the above questions (in part (a)), the examiner should discuss the following: 

(i) service treatment records showing treatment for left-sided neck pain/spasm; 

(ii) post-service treatment records dated in March 1972 reflecting a reported a 2 1/2 year history of left sided neck pain since injury in-service, and a diagnosis of muscle strain, left side of neck; 

(iii) private treatment records dated in October 1976 showing a diagnosis of cervical neck sprain (with normal x-rays) following an MVA; 

(iv) the Veteran's statements concerning initial in-service injury to the neck, with aggravation of the underlying disability in October 1976, and ongoing neck symptoms since that time. 

The examiner should provide a complete rationale for any opinion provided.

4. Thereafter, afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder other than PTSD. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association  : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should reconcile any diagnoses that conflict with the evidence of record showing diagnoses of dysthymia, alcohol dependence, major depression, depression NOS ("due to inability to work and socialize due to back pain"), and pain disorder (associated with both psychological factors and general medical condition). See VA Treatment Notes, April 2011, July 2010, May 2010, January 2010, July 2009, and April 2007). 

For each currently diagnosed disorder other than alcohol dependence, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's military service. 

The examiner should also offer an opinion as to whether each currently diagnosed disorder, to include alcohol dependence, is caused or aggravated by any of the Veteran's service connected disabilities, including PTSD, lumbosacral strain, degenerative arthritis of the right knee, instability of the right knee, a neurological disorder of the lower left extremity, and/or any other disabilities/disorders subsequently granted by virtue of this remand.  If the examiner determines that a there has been aggravation as a result of a service-connected disability/disabilities, the examiner should report the baseline level of severity of the other acquired psychiatric disorder(s) prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5. Thereafter, complete any development necessary for adjudication of the Veteran's TDIU claim, to include assigning an initial evaluation for the Veteran's peripheral neuropathy of the left lower extremity and scheduling an appropriate VA examination in connection with the TDIU claim.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for any opinion offered.  The examiner should reconcile any contrary opinions of record (but see, September 2007 VA examiner's opinion concerning the low back). 

6. Thereafter, readjudicate the claims of entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for a cervical spine disability, entitlement to service connection for an acquired psychiatric disorder, other than PTSD, entitlement to an evaluation in excess of 10 percent for lumbosacral strain, and entitlement to TDIU, to include consideration of whether referral for extraschedular purposes is appropriate under 38 C.F.R. § 4.16(b).  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


